On Motion for Rehearing.
The first thirty-five pages of appellant’s motion for rehearing is primarily in criticism of the trial court’s action in excluding certain evidence involving customary methods of similar grocery stores in the use of rubber mats. The matter complained of was not set up in motion for new trial, nor-was it made a point upon which appeal was predicated. Relating as it does to the admissibility of evidence, the ruling was not fundamentally erroneous. We are thus without jurisdiction to review its demerits now. White v. Glengarry Oil Co., Tex.Com.App., 156 S.W.2d 523.
However, an element of novelty attaches to appellant’s discourse that deserves brief mention. It is argued: That the employer is here charged with negligence in failing to equip the place of work with an alleged safety appliance—a rubber mat; that the best evidence on such issue revolves around customary methods of employers engaged in like business and under similar circumstances ; that this record is wholly devoid of evidence touching usages and practices of other self-service grocery stores in the matter of rubber mats for check stands, resulting in the absence of any legal standard by which the jury could assess appellant’s conduct in the particular situation, i. e., whether negligent or not. The further point seems to be that, in such cases, all definitions of ordinary care and negligence should be limited to “the usages and habits of average, reasonable and prudent employers in similar circumstances.”
Evidence of custom is, of course, admissible as tending to prove what an ordinarily prudent man would do ; but such evidence is not essential to a finding on the issue, nor conclusive thereof when so introduced. Exporters’ & Traders’ Compress & Warehouse Co. v. Hemphill, Tex.Civ.App., 292 S.W. 599; Cameron Compress Co. v. Whitington, Tex.Com.App., 280 S.W. 527; Gulf, C. & S. F. Ry. Co. v. Irick, Tex.Civ.App., 116 S.W.2d 1099; for a custom itself may fail to conform to the minimum requirements of ordinary care; 45 C. J., Negligence, § 87, p. 706, 708.
Irrespective of the rubber mat issue, and of what constitutes competent evidence in *506that connection, independent findings amply support plaintiff's judgment. Appellant suggests the impossibility of procuring rubber mats, but the date of injury was almost a year prior to December 7, 1941.
The motion will be overruled.
BOND, C. J., dubitante.